Citation Nr: 1742319	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-33 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for nummular dermatitis, claimed as unspecified foot problems and blisters.

5.  Entitlement to service connection for nasal obstruction with deformity.

6.  Entitlement to service connection for the residuals of nasal surgery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to January 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected intervertebral disc syndrome of the lumbar spine is manifested by complaints of pain; it is not manifest by any limitation of motion, muscle spasm, ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

2.  The probative evidence of record does not show that the current bilateral sensorineural hearing loss disability is related to the Veteran's active military service or had its onset in the first post-service year.

3.  The probative evidence of record shows that the Veteran's current tinnitus is related to his nonservice-connected hearing loss and is not related to his active military service.  

4.  The probative evidence of record reveals that the Veteran's current nummular dermatitis is not related to service.  

5.  The probative evidence of record reveals that the Veteran's pre-existing nasal obstruction did not increase in severity during his period of active service.

6.  The probative evidence of record reveals that the nasal surgery conducted during service help to correct and ameliorate the pre-existing nasal obstruction resulting in improved breathing; no resulting disability is shown.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating the service-connected intervertebral disc syndrome of the lumbar spine have not been met for any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2016)

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).

3.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, (2016). 

4.  The criteria for service connection for nummular dermatitis have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, (2016);

5.  The criteria for service connection for nasal obstruction with deformity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016);

6.  The criteria for service connection for the residuals of nasal surgery have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016);


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran is service-connected for intervertebral disc syndrome of the lumbar spine rated at a noncompensable (0%) rating under Diagnostic Code 5243 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

"In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met."  38 C.F.R. § 4.31 (2016).

It is noted that when evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  A July 2012 VA examination indicated that objective neurologic abnormalities were not present, no has the Veteran so asserted, so additional ratings are not at issue.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted. Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016). 

Range of motion measurements are to be rounded off to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5)(2016). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).

The Veteran is diagnosed with intervertebral disc syndrome of the lumbar spine.  Diagnostic Code 5243 rates intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under rating criteria for incapacitating episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating contemplates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is "a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  Review of the record does not reveal that the Veteran has had any incapacitating episode requiring bed rest prescribed by a physician and treatment by a physician.  The July 2012 VA examination report specifically indicates that such incapacitating episodes are not present.  Accordingly, rating the Veteran's low back disability under these criteria is not warranted.  

In July 2012 a VA examination of the Veteran was conducted.  He reported having prior complaints of low back pain especially with bending; he was diagnosed with degenerative disc disease in 2001 and had spinal fusion surgery to treat his symptoms of back pain in 2005.  He reported that his current symptoms of back pain did not give him trouble and that he had been doing well since the back surgery in 2005.  No incapacitating episodes requiring prescribed bedrest were reported.  Physical examination revealed no tenderness, muscle spasm, or ankylosis.  Range of motion testing revealed:  flexion to 90 degrees or greater; extension to 30 degrees or greater; right and left lateral flexion to 30 degrees or greater, bilaterally; and, right and left lateral rotation to 30 degrees or greater, bilaterally.  There was no evidence of any pain on range of motion, and repetitive motion tests did not show reduction in range of motion or any functional impairment.  The condition did not impact his ability to work.  

The Board has reviewed the Veteran's VA treatment records.  These show that the Veteran's diagnosis of intervertebral disc syndrome of the lumbar spine is noted on his medical problem list.  However, there are few, if any, records showing treatment for complaints of low back pain.  

In his November 2012 notice of disagreement, the Veteran stated his assertion for why he believed he warranted a compensable disability rating as being that the disability was "caused from lifting heavy refrigeration equipment while in service.  I feel that a higher percentage rating should be granted."  The findings of the 2012 VA Compensation and Pension examination reveal that the Veteran has intervertebral disc syndrome of the lumbar spine which results in occasional back pain.  While he had surgery to treat this disorder in 2005, the surgery appears successful and the physical findings with respect to the Veteran's spine are essentially normal, with normal ranges of motion and no functional impairment shown.  Simply put, the evidence of record does not show that the Veteran's service-connected low back disorder is manifested by any symptoms warranting the assignment of a compensable disability rating.  

The provisions of 38 C.F.R. § 4.59 establish that a Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment. Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40 (2016).  In this case, as the Veteran has not displayed painful motion, a compensable rating under 38 C.F.R. § 4.59 is not warranted. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

II.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).


In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A.  Hearing Loss and Tinnitus

Sensorineural hearing loss may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 , 3.309 (2016).  However, there is no evidence that shows that the Veteran had a hearing loss disability which manifested to a compensable within the first year of the Veteran's separation from service. See 38 C.F.R. § 3.385.  Accordingly, consideration of service connection for the Veteran's hearing loss on a presumptive basis is not warranted. 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 .

The Veteran has asserted in several written statements that he incurred hearing loss and tinnitus as a result of noise exposure on the rifle range during basic training.  He claims that hearing protection was not worn and that he has bilateral hearing loss and tinnitus as a result.  

The Veteran's service treatment records do not reveal any complaints or diagnosis of hearing loss or tinnitus during service.  He had normal hearing on whispered voice testing on entry examination.  On separation examination his hearing was tested by both voice and audiometer testing and was normal in both instances.  

In December 2011, a VA audiology examination of the Veteran was conducted.  After full examination the diagnosis was bilateral sensorineural hearing loss, with the demonstrated hearing loss meeting the criteria for a current disability as set forth at 38 C.F.R. § 3.385.  The examiner's medical opinion was that the Veteran's current hearing loss was not related to active service or the reported noise exposure during service, noting that hearing loss from such noise exposure presents at the time of the injury which was not shown by the audiometer readings contained on the separation examination report.  It is not adequate for an examiner to base a negative opinion solely on normal hearing at separation from service.  However, in this case, the examiner also explained that the Institute of Medicine determined that delayed onset hearing loss was "extremely unlikely."  The examiner also indicated that the Veteran warranted a diagnosis of tinnitus which was related to his sensorineural hearing loss, which again was not linked to service.  

The Veteran asserts that he had hearing loss and tinnitus since service.  He is competent to observe both of these conditions.  However, in this case, he is not competent to state that his level of hearing loss met the threshold criteria set forth in 38 C.F.R. § 3.385 while in service or within one year of separation, as he has not been shown to have the expertise, skills, or training needed to self-administer or interpret audiograms.  Further, a grant based upon continuity of symptoms is not supported by the competent evidence of record.    

The Veteran has a current hearing loss disability which was diagnosed decades after he separated from service.  While he reports noise exposure during service, the objective evidence contained in the separation examination report reveals normal hearing on separation.  There is no competent evidence linking the Veteran's bilateral sensorineural hearing loss and tinnitus to active service, or to noise exposure experienced during service.  Accordingly, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; the benefit-of-the-doubt rule does not apply, and service connection is not warranted for either disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Skin Disorder

The Veteran reports that he was treated for blisters on the feet and his thumb during service and that he accordingly warrants service connection.  Review of the service treatment records does not reveal any complaints of, or treatment for, any problems with his skin or his feet.  In December 1961 separation examination of the Veteran was conducted with normal clinical evaluation of the Veteran's skin and feet.  On the accompanying report of medical history the Veteran did not indicate any foot or skin complaints.  

In December 2012 a VA examination of the Veteran's skin and feet was conducted.  Although no current foot or skin disorder was indicated the examiner reviewed the Veteran's medical history and records and stated that the Veteran complains of chronic itching of the distal lower legs near his ankle.  Review of the records indicated that he was diagnosed with nummular dermatitis and was treated with triamcinolone cream to apply to the area.  On the foot examination form, the Veteran reported that that he has burning and itching of his feet bilaterally, but he has no problems with walking.  He reported intermittent sharp lancinating pains to his feet and numbness to his lower leg and into his feet.  The examiner noted that the Veteran was prescribed medication for diabetes, and other VA treatment records confirm that the Veteran's neurologic symptoms of the feet and legs are related to his nonservice-connected diabetes mellitus.  A March 2013 addendum expressed the medical opinion that the Veteran's nummular dermatitis and arthritis of the feet diagnosed in 2007 were less likely than not related to military service.  

The Veteran reports that he had symptoms of blisters on the feet during service and that this has persisted to the present.  Review of the service treatment records does not show any such treatment or reported symptoms and his feet and skin were normal on separation examination.  Although the Veteran is competent to report skin symptoms in service, his assertion is disproved by his STRs.  There is current medical evidence of a diagnosis of nummular dermatitis of the area of the feet and ankles, along with degenerative joint disease of the feet.  However these were diagnosed many years after service, there is no credible evidence linking these disorders to service or the reported symptoms during service.  Accordingly, the preponderance of the evidence is against the claim for service connection for nummular dermatitis; the benefit-of-the-doubt rule does not apply, and service connection is not warranted for either disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990). 

C.  Nasal Obstruction and Residuals of Nasal Surgery

"Mild difficulty breathing through nose" and "mild difficulty in breathing through nose due to deformity" were noted on the Veteran's September 1958 entrance examination report.  The Veteran was put on a P2 profile as a result of this.  

If, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  The burden is on VA to establish a lack of aggravation of the preexisting disability.  VA must show that there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see also Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b) .

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2016).

The Veteran's claim for service connection for nasal obstruction with deformity and the residuals of nasal surgery are essentially the same claim.  In his November 2012 notice of disagreement he stated that the "nasal obstruction was a pre-existing condition which was aggravated by the surgical procedure done while I was in service."  

In September 1958, entry examination of the Veteran was conducted.  Clinical evaluation of the Veteran's nose was "abnormal," with the notation "mild difficulty breathing through nose."  On the report of medical history the examiner noted that the Veteran had difficulty breathing through his nose for 6 years due to deformity.  A September 1959 clinical record notes that the Veteran had deflection of the nasal septum to the left as a result of trauma as a child.  The finding was that this existed prior to entry in to service.  Surgical treatment with a septectomy to improve the Veteran's breathing was conducted.  A January 1962 otolaryngology clinic note indicated that the Veteran had the surgery during service in 1959 with excellent results and that he had a good airway with no complaints.  In December 1961 separation examination of the Veteran was conducted, clinical evaluation of the nose was normal and the examiner noted that in 1959 the Veteran had a "sub-mucus resection done to reestablish patency sufficient for trouble free nasal respiration.  No difficulties since."

In July 2011 a VA examination of the Veteran was conducted.  The Veteran reported he had a nasal fracture as a child and that he was unable to breathe through his nose so he underwent surgery during service in 1959.  He reported that as a result of the surgery he got some help with the obstruction but still has difficulty with breathing particularly on the left side.  Physical examination of the external nose showed a definite reverse C deformity of the dorsum.  Internal nose examination revealed definite obstruction the left side being obstructed by approximately 30% by deviation of the septum; the right side also shows approximately 30% deviation with obstruction.  The diagnostic impression was status post nasal fracture with surgery in 1959 with residual nasal obstruction as indicated with reverse C deformity of the nasal dorsum.

In July 2012 an addendum medical opinion was expressed that the Veteran's nasal fracture and subsequent blockage was not aggravated beyond its natural course by treatment in service.  The rationale expressed was that the Veteran had a history of nasal fracture from childhood which essentially caused blockage of his nasal respiratory tract and required frequent visits to med call while in service.  Eventually surgery was performed while in service that corrected his blockage but did have some residual blockage since the surgery.  His symptoms were much improved after surgery but did not completely resolve.  Since his surgery his symptoms have not progressed and he has not required any additional treatments.  Although he did have surgery during service this actually improved his symptoms and they have been stable since.  Natural progression of the nasal obstruction would suggest worsening over time however that is not the case and it is definitely much better then what his symptoms would have been had he not received the surgery during service.  

His pre-existing nasal obstruction did not increase in severity during service.  Instead of getting worse, he had surgical treatment during service which improved his symptoms as noted on the clinical note during service, and the normal findings on the separation examination report.  The VA examination and medical opinion of record also indicate that the in-service surgery actually improved the Veteran's nasal obstruction and ability to breathe through his nose.  The Veteran asserts that his nasal obstruction with deformity was aggravated during service and that the residuals of nasal surgery during service resulted in a disability.  This is not supported by any of the evidence of record.  Rather, the evidence clearly and unmistakably shows that the Veteran's pre-existing nasal obstruction did not worsen in service, was not aggravated by service, but actually was successfully treated with surgery which improved his ability to breathe.  Accordingly, the preponderance of the evidence is against the claims for service connection for nasal obstruction with deformity and the residuals of nasal surgery; the benefit-of-the-doubt rule does not apply, and service connection based on aggravation of a pre-existing disability is not warranted for either disability under the provisions of 38 C.F.R. § 3.306.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial compensable disability rating for intervertebral disc syndrome of the lumbar spine is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for nummular dermatitis, claimed as unspecified foot problems and blisters, is denied.

Service connection for nasal obstruction with deformity is denied.

Service connection for the residuals of nasal surgery is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


